Citation Nr: 0403465	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems.

2.  Entitlement to service connection for hypertension due to 
penicillin reaction.

3.  Entitlement to service connection for an irregular heart 
beat due to penicillin reaction.

4.  Entitlement to service connection for 
ulcers/gastroenteritis.

5.  Entitlement to service connection for a reaction to 
penicillin.

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

A review of the record reflects that the veteran's claims of 
entitlement to service connection for respiratory problems, 
hypertension, and irregular heart beat were originally denied 
by the RO as not well grounded in a February 1999 rating 
decision.  In a March 1999 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
ulcers/gastroenteritis and reaction to penicillin as not well 
grounded.  The veteran did not appeal those rating decisions.  

In April 2002, the veteran filed a claim seeking entitlement 
to service connection for hearing loss.  In an April 2002 
letter, the RO informed the veteran of VA's duty to assist 
the veteran.  The letter informed the veteran of what 
evidence was necessary to establish entitlement to service 
connection, but did not specify the disabilities being 
considered by the RO.  In response to the RO's letter, the 
veteran submitted an authorization for the release of medical 
information in support of his hearing loss claim.  In a June 
2002 rating decision, the RO denied entitlement to service 
connection for respiratory problems, hypertension due to 
penicillin reaction, irregular heartbeat due to penicillin 
reaction, ulcers/gastroenteritis, reaction to penicillin, and 
bilateral hearing loss.  The RO noted that the veteran did 
not submit any medical information in support of his claims 
for respiratory problems, irregular heartbeat, 
ulcers/gastroenteritis, and penicillin.  The medical evidence 
identified by the veteran does demonstrate bilateral hearing 
loss and notes that the veteran has a history of noise 
exposure.  The veteran has stated that he worked in the 
"After Auxiliary Room" of an aircraft carrier during his 
military service.  After the June 2002 rating, the veteran 
also reported being hospitalized during service for a 
reaction to penicillin in December 1952, and in October 2002 
he reported that his reaction to penicillin was noted in the 
ship's logs.  The veteran's service personnel records and 
ship logs are not of record.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

Furthermore, pursuant to the VCAA, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)). 

The veteran's representative has argued that the notice and 
duty to assist provisions of the VCAA have not been met in 
this case because the April 2002 RO letter did not inform the 
veteran of the disabilities being considered and for which 
information and/or evidence was needed.  The representative 
further argues that the RO failed to act upon the veteran's 
statements as to his work location on an aircraft carrier and 
that his penicillin reaction would be noted in the ship's 
logs.  The Board notes that the veteran's representative 
submitted information from the Department of the Navy in 
regard to military occupational specialties and the USS 
Boxer.  The representative did not waive RO consideration of 
this newly submitted evidence.  Lastly, the veteran's 
representative argues that the veteran has implied possible 
environmental factors, including asbestos exposure, while on 
active duty as causes of his current respiratory problems.  

The Board agrees that the notice and duty to assist 
provisions of the VCAA have not been met in that the veteran 
was not informed that his prior claims were being 
reconsidered by the RO.  Furthermore, it appears that 
additional development of the record is necessary in order to 
ensure an equitable review of the veteran's claims.  Thus, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
any other applicable legal precedent is 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the veteran's 
service personnel records and relevant 
ship logs, if possible, in regard to the 
veteran's claim of entitlement to service 
connection for a reaction to penicillin.  
The RO should also conduct any appropriate 
review and/or development in light of the 
allegation of asbestos exposure while 
serving aboard a naval ship.  

3.  The veteran should be afforded a VA 
specialist examination of his hearing to 
determine the nature, severity, and 
etiology of his current hearing loss.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
is requested to identify any current 
hearing loss disability and associated 
symptomatology.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's hearing loss, if 
any, is at least as likely as not related 
to the veteran's period of active service.  
A complete rationale for any opinion 
expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


